Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143627 & (87)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  DEBRA ILE, as Personal Representative of                                                                            Justices
  the ESTATE OF DARRYL ILE, and DEBRA
  ILE, individually and on behalf of themselves
  and all others similarly situated,
                 Plaintiffs-Appellees,
  v                                                                 SC: 143627
                                                                    COA: 295685
  FOREMOST INSURANCE COMPANY,                                       Wayne CC: 09-010741-CK
             Defendant-Appellant.
  ____________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the July 14, 2011 judgment of the Court
  of Appeals is considered, and it is GRANTED. The parties shall include among the
  issues to be briefed whether the underinsured motorist coverage with limits of $20,000
  per person and $40,000 per accident in the insurance policy issued by Foremost Insurance
  Company is illusory and, if so, what remedy is available to the plaintiffs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2012                    _________________________________________
         h0125                                                                 Clerk